                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 1 of 10 Page ID #:1




                                                                                            1
                                                                                                Carol Lynn Finklehoffe. CA Bar No. 220309
                                                                                                LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                            2   One Biscayne Tower, Suite 1776
                                                                                            3   Miami, FL 33131
                                                                                                Tel: 305-373-3016
                                                                                            4   Fax: 305-373-6204
                                                                                            5   Email: cfinklehoffe@lipcon.com
                                                                                                Attorneys for Plaintiff
                                                                                            6

                                                                                            7                       UNITED STATES DISTRICT COURT
                                                                                            8
                                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                            9
                                                                                              BARBARA DUKE,                                        CASE NO.:
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10         Plaintiff,
                                                                                           11 vs.                                                  PLAINTIFF’S COMPLAINT
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12 PRINCESS CRUISE LINES, LTD., a                       AND DEMAND FOR JURY TRIAL
                                                                                           13 corporation for profit.
                                                           MIAMI, FL 33131




                                                                                           14               Defendant.
                                                                                           15

                                                                                           16

                                                                                           17

                                                                                           18
                                                                                                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                           19
                                                                                                      Plaintiff, BARBARA DUKE, brings this action individually. This action is
                                                                                           20

                                                                                           21 brought against Defendant PRINCESS CRUISE LINES, LTD., (hereinafter

                                                                                           22
                                                                                                “PRINCESS”), a for profit corporation, for personal injuries sustained by Plaintiff
                                                                                           23
                                                                                                BARBARA DUKE. Plaintiff, BARBARA DUKE, seeks damages and demands a
                                                                                           24

                                                                                           25 jury trial on all issues so triable against Defendant PRINCESS.

                                                                                           26
                                                                                                                                       Jurisdiction
                                                                                           27

                                                                                           28         1.    This action is an action under general maritime law and the laws of
                                                                                                                                               1
                                                                                                                         Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 2 of 10 Page ID #:2




                                                                                            1
                                                                                                California, as applicable.

                                                                                            2          2.    The matter in controversy exceeds, exclusive of interests and costs, the
                                                                                            3
                                                                                                sum specified by 28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does
                                                                                            4

                                                                                            5 not apply, then this matter falls under the admiralty and maritime jurisdiction of this

                                                                                            6 Court.

                                                                                            7
                                                                                                       3.    This action is being pursued in this Court, as opposed to state court as
                                                                                            8
                                                                                            9 otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10 PRINCESS unilaterally inserts a forum selection clause into its cruise tickets that
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                requires its passengers to file cruise-related suits only in this federal district and
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12

                                                                                           13 division, as opposed to any other place in the world.
                                                           MIAMI, FL 33131




                                                                                           14          4.    Defendants PRINCESS, at all times material hereto, personally or
                                                                                           15
                                                                                                through an agent:
                                                                                           16

                                                                                           17          a.    Operated, conducted, engaged in or carried on a business venture in this

                                                                                           18                state and/or county or had an office or agency in this state and/or
                                                                                           19
                                                                                                             county;
                                                                                           20

                                                                                           21          b.    Was engaged in substantial activity within this state;
                                                                                           22          c.    Operated vessels in the waters of this state;
                                                                                           23
                                                                                                       d.    Purposefully availed themselves of the benefits of conducting activities
                                                                                           24

                                                                                           25                in California by purposefully directing their activities toward the state,
                                                                                           26                thereby obtaining the benefits and protections of the state’s laws;
                                                                                           27

                                                                                           28          e.    The acts of the Defendant set out in this Complaint occurred in whole

                                                                                                                                                   2
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 3 of 10 Page ID #:3




                                                                                            1
                                                                                                             or in part in this state and/or county;

                                                                                            2         f.     The cruise line ticket for the Plaintiff requires that suit be brought in
                                                                                            3
                                                                                                             this Court against the named Defendant in this action.
                                                                                            4

                                                                                            5         5.     The causes of action asserted in this Complaint arise under General

                                                                                            6 Maritime Law of the United States.

                                                                                            7
                                                                                                                                         The Parties
                                                                                            8
                                                                                            9         6.     Plaintiff, BARBARA DUKE, was and is a resident of Texas.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10         7.     At all times material, PRINCESS was and is a for profit corporation
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                with its worldwide headquarters, principal address and principal place of business
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12

                                                                                           13 located in the County of Los Angeles.
                                                           MIAMI, FL 33131




                                                                                           14         8.     At all times material, PRINCESS was and is a common carrier engaged
                                                                                           15
                                                                                                in the business of marketing, selling and operating a cruise line out of various ports
                                                                                           16

                                                                                           17 throughout the world including, Los Angeles, California and Fort Lauderdale,

                                                                                           18 Florida.

                                                                                           19
                                                                                                      9.     At all times material, PRINCESS derived substantial revenue from
                                                                                           20

                                                                                           21 cruises originating and terminating in various ports throughout the world including,

                                                                                           22 Los Angeles, California and Fort Lauderdale, Florida.

                                                                                           23
                                                                                                      10.    At all times material, PRINCESS operated, managed, maintained,
                                                                                           24

                                                                                           25 supervised, chartered, and/or controlled the large commercial vessel Caribbean

                                                                                           26 Princess (“the subject vessel”).
                                                                                           27

                                                                                           28         11.    At all times material, PRINCESS transported fare-paying passengers on

                                                                                                                                                3
                                                                                                                          Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 4 of 10 Page ID #:4




                                                                                            1
                                                                                                cruises aboard its vessel Caribbean Princess.

                                                                                            2

                                                                                            3
                                                                                                                   General Allegations Common to All Counts
                                                                                            4

                                                                                            5         12.   At all times material, the Plaintiff BARBARA DUKE was a fare

                                                                                            6 paying passenger and lawfully aboard the vessel Caribbean Princess.

                                                                                            7
                                                                                                      13.   On or about December 8, 2019, the Plaintiff BARBARA DUKE was
                                                                                            8
                                                                                            9 severely injured when she slipped/tripped and fell on uneven, unsafe and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10 hazardous steps located on the midship staircase near the guest services desk.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                      14.   The hazardous and dangerous condition of the subject steps were not
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12

                                                                                           13 open or obvious, nor were there any warning or precautions provided to the Plaintiff
                                                           MIAMI, FL 33131




                                                                                           14 BARBARA DUKE.

                                                                                           15
                                                                                                      15.   As a result of the negligence of Defendant PRINCESS, Plaintiff
                                                                                           16

                                                                                           17 BARBARA DUKE sustained serious, permanent and debilitating injuries, including

                                                                                           18 but not limiting to, a fractured right ankle.

                                                                                           19
                                                                                                                            COUNT I
                                                                                           20                NEGLIGENCE AGAINST DEFENDANT PRINCESS
                                                                                           21
                                                                                                      Plaintiff, BARBARA DUKE, hereby incorporates by reference, as though
                                                                                           22

                                                                                           23 fully set forth herein, paragraphs 1 through 15, and alleges as follows:

                                                                                           24         16.   At all times material, Defendant PRINCESS through its employees,
                                                                                           25
                                                                                                servants, agents, and/or representatives acting within the course and scope of their
                                                                                           26
                                                                                           27 employment, owed the Plaintiff BARBARA DUKE a non-delegable duty to

                                                                                           28
                                                                                                                                               4
                                                                                                                         Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 5 of 10 Page ID #:5




                                                                                            1
                                                                                                exercise reasonable care under the circumstances as required of an ocean common

                                                                                            2 carrier for the safety of a fare-paying passenger.

                                                                                            3
                                                                                                      17.   Alternatively, at all material times, Defendant PRINCESS and/or their
                                                                                            4

                                                                                            5 employees, engaged in certain affirmative undertakings, as hereafter alleged, and in

                                                                                            6 doing so acquired a duty to exercise reasonable care in those undertakings.

                                                                                            7
                                                                                                      18.   On or about December 8, 2019, Defendant PRINCESS and/or its
                                                                                            8
                                                                                            9 agents, servants, joint venturer’s and/or employees, breached its duty to provide the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10 Plaintiff BARBARA DUKE with reasonable care under the circumstances, and was
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                negligent and careless by committing the following acts and/or omissions including
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12

                                                                                           13 but not limited to:
                                                           MIAMI, FL 33131




                                                                                           14         a.    Failure to adequately warn the Plaintiff of the dangerous and/or
                                                                                           15
                                                                                                            defective condition(s) of the subject step/stairs and the associated risks
                                                                                           16

                                                                                           17               and/or dangers;

                                                                                           18         b.    Failure to adequately warn the Plaintiff of the poorly designed
                                                                                           19
                                                                                                            condition of the subject step/stairs and the associated risks and/or
                                                                                           20

                                                                                           21               dangers.
                                                                                           22         c.    Failure to adequately warn the Plaintiff of tripping/slipping hazard(s)
                                                                                           23
                                                                                                            on and/or around the subject step/stairs;
                                                                                           24

                                                                                           25         d.    Failure to adequately warn the Plaintiff of the lack of and/or
                                                                                           26               inadequacy of handrails located on and/or around the subject step/stairs
                                                                                           27

                                                                                           28               and the and the associated risks and/or dangers;

                                                                                                                                              5
                                                                                                                        Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 6 of 10 Page ID #:6




                                                                                            1
                                                                                                      e.    Failure to adequately warn the Plaintiff of the hazard(s) posed to her,

                                                                                            2               due to improper and/or inadequate, maintenance and/or inspection of
                                                                                            3
                                                                                                            the subject step/stairs;
                                                                                            4

                                                                                            5         f.    Failure to adequately warn passengers and the Plaintiff of other trip/slip

                                                                                            6               and fall accidents previously occurring in same manner, area and/or
                                                                                            7
                                                                                                            same flooring surface;
                                                                                            8
                                                                                            9         g.    Failure to adequately inspect and maintain the subject step/stairs so that
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10               they could be used in a reasonably safe manner and they would be free
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                            of dangerous and/or defective condition(s);
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12
                                                                                                      h.    Failing to provide the Plaintiff with reasonable care under the
                                                           MIAMI, FL 33131




                                                                                           13

                                                                                           14               circumstances;
                                                                                           15
                                                                                                      i.    Failing to provide the Plaintiff with reasonably safe steps/stairs; and/or
                                                                                           16

                                                                                           17         j.    Failing to identify and correct the unreasonably dangerous, defective

                                                                                           18               condition(s) and/or tripping/slipping hazard(s) on the subject
                                                                                           19
                                                                                                            step/stairs;
                                                                                           20

                                                                                           21         k.    Failing to promulgate and/or enforce adequate policies and procedures
                                                                                           22               aimed at ensuring that the dangerous, defective condition(s) and/or
                                                                                           23
                                                                                                            tripping/slipping hazard(s) which caused Plaintiff’s incident would be
                                                                                           24

                                                                                           25               discovered and corrected;
                                                                                           26         l.    Failure to have a non-trip/slip or non-skid flooring surface on and/or
                                                                                           27

                                                                                           28               around the subject area;

                                                                                                                                                 6
                                                                                                                           Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 7 of 10 Page ID #:7




                                                                                            1
                                                                                                      m.    Failing to equip and/or adequately equip the subject stairs with hand

                                                                                            2               rails to assist passengers, including Plaintiff, in descending/ascending
                                                                                            3
                                                                                                            the subject stairs;
                                                                                            4

                                                                                            5         n.    Failing to promulgate and/or enforce adequate policies and procedures

                                                                                            6               aimed at warning passengers, and Plaintiff in particular, of the
                                                                                            7
                                                                                                            unreasonably dangerous, defective condition(s) and/or tripping/slipping
                                                                                            8
                                                                                            9               hazard(s) that caused Plaintiff’s injury;
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10         o.    Failing to adequately design and/or modify the subject step/stairs so as
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                            to make them reasonably safe for passengers, including the Plaintiff;
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12
                                                                                                      p.    Failing to use reasonably safe materials on the subject step/stairs;
                                                           MIAMI, FL 33131




                                                                                           13

                                                                                           14         q.    Failure to close off and/or place warning signs on and/or around the
                                                                                           15
                                                                                                            unreasonably dangerous, defective area(s) of the subject step/stairs;
                                                                                           16

                                                                                           17         r.    Failure to promulgate and/or enforce adequate policies and procedures

                                                                                           18               to ensure that warnings signs are placed on or around unreasonably
                                                                                           19
                                                                                                            dangerous, defective area(s) and/or that such area(s) are closed off;
                                                                                           20

                                                                                           21         s.    Failing to promulgate and/or enforce adequate policies and procedures
                                                                                           22               aimed at maintaining the Defendant’s vessel in a reasonably safe
                                                                                           23
                                                                                                            condition for passengers;
                                                                                           24

                                                                                           25         t.    Failing to analyze prior trip/slip-and-fall accidents aboard Defendant’s
                                                                                           26               vessels occurring in the same manner and/or area so as to remedy such
                                                                                           27

                                                                                           28               dangerous and/or hazardous conditions;

                                                                                                                                               7
                                                                                                                         Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 8 of 10 Page ID #:8




                                                                                            1
                                                                                                      u.     Failure to correct dangerous and/or hazardous conditions following

                                                                                            2                other trip/slip and fall accidents which occurred in the same area and/or
                                                                                            3
                                                                                                             similar areas on Defendant’s vessels;
                                                                                            4

                                                                                            5         v.     Failure to have and implement adequate risk management procedures in

                                                                                            6                place designed to reduce the occurrence of the type of accident suffered
                                                                                            7
                                                                                                             by the Plaintiff; and/or
                                                                                            8
                                                                                            9         w.     Other acts or omissions which are revealed through discovery.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10         19.    At all material times, Defendant PRINCESS had exclusive custody and
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                control of the subject vessel.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12
                                                                                                      20.    At all material times, Defendant PRINCESS negligently failed to
                                                           MIAMI, FL 33131




                                                                                           13

                                                                                           14 determine, eliminate, modify, correct, or warn the Plaintiff BARBARA DUKE of

                                                                                           15
                                                                                                the dangerous and hazardous condition which resulted in her injuries. Defendant
                                                                                           16

                                                                                           17 PRINCESS violated the International Safety Management Code and failed to have a

                                                                                           18 proper, adequate and safe Safety Management System Manual and/or failed to

                                                                                           19
                                                                                                properly implement the Safety Management System Manual aboard the vessel. All
                                                                                           20

                                                                                           21 of which caused the Plaintiff BARBARA DUKE to be injured.

                                                                                           22         21.    Defendant PRINCESS knew of the foregoing conditions causing
                                                                                           23
                                                                                                Plaintiff BARBARA DUKE’ S accident and did not correct them, or the conditions
                                                                                           24

                                                                                           25 existed for a sufficient length of time so that Defendant PRINCESS in the exercise

                                                                                           26 of reasonable care under the circumstances should have learned of them and
                                                                                           27

                                                                                           28 corrected them.
                                                                                                                                                8
                                                                                                                          Plaintiff’s Complaint and Demand for Jury Trial
                                                                                                Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 9 of 10 Page ID #:9




                                                                                            1
                                                                                                       22.       As a result of the negligence of Defendant PRINCESS, the Plaintiff

                                                                                            2 BARBARA DUKE was injured about her body and extremities, suffered physical

                                                                                            3
                                                                                                pain, mental anguish, loss of enjoyment of life, disability, disfigurement,
                                                                                            4

                                                                                            5 aggravation of any previously existing conditions therefore, incurred medical

                                                                                            6 expenses in the care and treatment of Plaintiff BARBARA DUKE’S injuries and

                                                                                            7
                                                                                                suffered physical handicap. The injuries are permanent and continuing in nature, and
                                                                                            8
                                                                                            9 Plaintiff BARBARA DUKE will suffer the losses and impairments in the future. In
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10 addition, Plaintiff BARBARA DUKE lost the benefit of his vacation, cruise, and
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11
                                                                                                transportation costs.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12
                                                                                                       WHEREFORE the Plaintiff BARBARA DUKE demands judgment for all
                                                           MIAMI, FL 33131




                                                                                           13

                                                                                           14 damages recoverable under the law against the Defendant PRINCESS and demands

                                                                                           15
                                                                                                trial by jury.
                                                                                           16

                                                                                           17                                           Prayer for Relief
                                                                                           18          WHEREFORE, the Plaintiff BARBARA DUKE respectfully request the
                                                                                           19
                                                                                                Court enter judgment in her favor and against the Defendant PRINCESS as follow:
                                                                                           20

                                                                                           21          1.        To enter judgment in favor of the Plaintiff against Defendant
                                                                                           22                    PRINCESS on all causes of action as alleged herein;
                                                                                           23
                                                                                                       2.        To award compensatory damages in the amount to be ascertained at
                                                                                           24

                                                                                           25                    trial;
                                                                                           26          3.        To award statutory attorney’s fees and costs as permitted by law;
                                                                                           27

                                                                                           28          4.        For prejudgment interest according to proof; and

                                                                                                                                                   9
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                            Case 2:20-cv-10403 Document 1 Filed 11/13/20 Page 10 of 10 Page ID #:10




                                                                                            1
                                                                                                          5.   To enter such other and further relief as the Court deems just under the

                                                                                            2                  circumstances.
                                                                                            3

                                                                                            4                                               LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                            5
                                                                                                DATED: November 13, 2020
                                                                                            6

                                                                                            7
                                                                                                                                            BY: s/ Carol L. Finklehoffe
                                                                                            8                                                   CAROL L. FINKLEHOFFE
                                                                                            9                                                   Attorney for Plaintiff
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                           10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                           11                                    Demand for Jury Trial
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                           12             Plaintiff BARBARA DUKE hereby demands a trial by jury on all claims for
                                                           MIAMI, FL 33131




                                                                                           13
                                                                                                relief.
                                                                                           14

                                                                                           15
                                                                                                                                            LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                           16

                                                                                           17 DATED: November 13, 2020

                                                                                           18

                                                                                           19
                                                                                                                                            BY: s/ Carol L. Finklehoffe
                                                                                           20
                                                                                                                                                CAROL L. FINKLEHOFFE
                                                                                           21                                                   Attorney for Plaintiff
                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28
                                                                                                                                                 10
                                                                                                                           Plaintiff’s Complaint and Demand for Jury Trial
